Citation Nr: 0620080	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for back muscle strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in part, denied service connection for 
back muscle strain.  The veteran timely appealed this 
determination to the Board.  

Also developed for appellate review were issues of 
entitlement to service connection for sinus congestion and 
stomach disorder, and entitlement to initial evaluations in 
excess of 30 and 10 percent for service-connected migraine 
headaches and thyroid disorder with tremors, respectively.  
However, during a May 2006 hearing before the undersigned 
Veterans Law Judge, the veteran withdrew her appeal with 
respect to the foregoing issues. (Transcript (T.) at page 
(pg.) 1).  Thus, the only issue remaining for appellate 
consideration is the one listed on the front page of this 
decision. 


FINDING OF FACT

The veteran's status-post disk herniation of the thoracic 
spine at T2-3 had its onset during military service. 


CONCLUSION OF LAW

The veteran's status-post disk herniation of the thoracic 
spine at T2-3 was incurred during her military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159(b), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

With respect to the veteran's claim, the Board has considered 
this new legislation, but finds that, given the favorable 
action taken below, no discussion of the VCAA at this point 
is required.

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.   § 
3.159(b) apply to require notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on 
these two elements with respect to her claim for service 
connection for back muscle strain, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this case, given the favorable outcome of the 
veteran's claim for service connection for back muscle strain 
taken below, the RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements with effectuating the award.  Thus, any prejudice to 
the veteran in proceeding with the aforementioned claim would 
be considered harmless error.  See Dingess v. Nicholson, 
supra.
II.  General Service Connection Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 3 8 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See, 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Service connection for arthritis may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

III.  Analysis 

The veteran contends in written statements and in testimony 
that her current back disability had its onset during 
service.  In this regard, she maintains that her back 
disorder had its onset around 1988, when she worked in 
material control and carried mobility bags and wore a vest.  
Id.  She maintains that although she received a limited 
profile during service for her pregnancy (i.e., she was 
restricted to lifting items that weighed no more than 10 
pounds), that it did not involve her back.  
(T. at pg. 10).

Service medical records reflect that in September 1989, the 
veteran complained of back pain; a diagnosis of constipation 
was entered.  In July 1991, she was admitted to the hospital 
after she had picked up her child and developed pain at the 
base of her neck and intrascapular discomfort.  A diagnosis 
of cord injury was to be ruled out.  A magnetic imaging 
resonance scan (MRI) of the cervical spine was normal.  The 
impression was that the veteran was weak in C8-T1 but with 
weakness in the pronator and supinators without weakness in 
other C5-6 muscle groups.  It was noted that although the 
veteran displayed an unusual central cord-like picture, the 
differential diagnosis was transverse myelitis versus syrinx 
versus acute cervical disc herniation.  A December 1991 
report reflects that the veteran had undergone physical 
therapy for her cervical cord injury, and that she no longer 
received treatment.  When seen in the primary care clinic in 
October 1993, the veteran complained of right-sided low back 
pain that radiated into the right upper quadrant of the 
abdomen and was associated with a urinary tract infection.  
An examination of the back revealed mild paraspinous 
tenderness at T10-L1 area on the right without spasm.  There 
was no evidence of flank tenderness.  An assessment of 
probable musculoskeletal pain was entered.  The veteran was 
issued Robaxin.  

In July 1994, the veteran had back pain which was associated 
with constipation and resistant cystitis.  A July 1999 report 
reflects that the veteran used Flexeril every couple of 
months for occasional muscle pulls; an assessment of muscle 
strain was recorded.  The veteran was given a refill 
prescription for Flexeril.  A kidney, ureter and bladder 
(KUB) scan, performed in July 1999, revealed a slightly right 
concave lumbar scoliosis.  A report, dated in May 2000, 
reflects that the veteran took for Flexeril for back spasms.  
An assessment of no back spasm was entered.  The veteran was 
given Flexeril and was instructed to return to the clinic as 
needed.  On A Report of Medical History, dated in July 1998, 
the veteran reported that she had had back pain.  On an 
addendum to that report, she related that she had had back 
pain under the right shoulder blade and low back for which 
she took Motrin and Flexeril.  

Pertinent post-service VA and private treatment and 
examination reports, dated from November 1991 to September 
2005 are of record.  Private X-ray reports of the lumbar 
spine, performed in July 2002, revealed a triangular ossicle 
at the anterosuperior vertebral body margin that represented 
a fracture fragment.  There was mild spondylosis deformans 
periodically throughout the lumbar spine with degenerative 
change to the mid to lower lumbar discs and mild to moderate 
face arthrosis with imbrication of the lower lumbar spine.  

Upon examination by VA in February 2004, the veteran gave a 
history of having had back pain since 1982, when she worked 
in supply and lifted mobility sacks.  She denied any specific 
injury to her back.  After an evaluation of the veteran's 
spine, the VA examiner entered a diagnosis of early 
degenerative disc disease of the lumbar spine.  

Private MRI reports of the lumbar and thoracic spine, dated 
in March 2004, revealed mild degenerative changes at L5-S1, 
L1-L5 and a large mass, likely intradural extramedullary, at 
T2-3 level, which was thought to have represented a thoracic 
meningioma and to have had a significant mass effect on the 
upper thoracic cord, respectively. 

Private treatment reports, dated in June 2004, reflect that 
the veteran underwent thoracic laminectomies and discectomy 
at T2-3 for a herniated nucleus pulposus with spinal cord 
compression at T2-3. 

A July 2004 report, submitted by M. E. S., M.D., reflects 
that the veteran gave a history of having to carry up to 
eight pounds on her shoulders while participating in war 
games during service.  Dr. S. opined that while the veteran 
did not recall a specific inciting event through this type of 
activity, that it would have certainly contributed to her 
herniation.  

A January 2006 VA examination report reflects that the 
examiner indicated that he had reviewed the claims files 
prior to the examination.  The examiner recounted a history 
with respect to the veteran's back which is consistent with 
that previously noted in the preceding paragraphs.  X-rays of 
the thoracic spine revealed no fractures or osteoporosis.  
There was a mild scoliosis that extended from T1-3.  A 
posterior laminectomy defect was partially visible at T2-3.  
X-rays of the lumbar spine revealed a triangular area of 
ossification that involved the superior and anterior aspect 
of the L3 vertebrae, which was consistent with an accessory 
area of ossification and which did not represent a fracture 
fragment.  There was mild disk space narrowing at L2-3 and 
L5-S1, but otherwise disc spaces were maintained.  

After a physical evaluation of the veteran in January 2006, 
the VA examiner entered diagnoses of:  (1)  Thoracic spine, 
status-post herniated disk excision at T2-3 with post-
operative partial paralysis and numbness from T2-3 through 
the toes secondary to spinal cord trauma; and (2)  Normal 
lumbar spine with an area of accessory calcification 
involving the L3 vertebra and mild osteoarthritic changes at 
L2-3 and L5-S1.  The VA examiner opined that the veteran had 
a herniated disk in the upper thoracic spine during service 
that was not diagnosed until shortly after her discharge.  
The examiner expounded on his opinion and stated that the 
veteran's disk herniation at T2-3 was present for many years, 
according to is operative description, which revealed some 
calcification about the area and the fact that the herniated 
disk required piecemeal resection---such types of disk 
disease he determined were difficult to diagnose.  Overall, 
the VA examiner concluded that given the veteran's history 
that it was most probable that her disk herniation in the 
upper thoracic spine began during service, but for unknown 
reasons it was only finally diagnosed after her discharge 
from service.  

III.  Analysis

The Board has reviewed the evidence of record in association 
with the veteran's contentions and May 2006 hearing testimony 
and finds that service connection for status-post disk 
herniation of the thoracic spine at T2-3 is warranted.  In 
reaching the foregoing conclusion, the Board observes that a 
VA examiner opined in January 2006 that given the veteran's 
history that it was most probable that her upper thoracic 
disk herniation began during service, but for unknown reasons 
it was only  diagnosed after her discharge.  The VA examiner 
buttressed his opinion by stating that the veteran's disk 
herniation at T2-3 had been present for many years, according 
to is operative description, which revealed some 
calcification about the area and the fact that the herniated 
disk required piecemeal resection--such types of disk disease 
he determined were difficult to diagnose.  The VA examiner's 
conclusion is corroborated by the clinical evidence of record 
reflecting that in March 2004, three years after the 
veteran's discharge from service, a MRI report of the T-spine 
showed a large mass, likely intradural extramedullary, at T2-
3 level, which was thought to have represented a thoracic 
meningioma and to have had a significant mass effect on the 
upper thoracic cord, and for which the appellant underwent 
surgery in June 2004.  Moreover, the July 2004 opinion of M. 
E. S., M.D., that the type of activity performed by the 
appellant during service could have contributed to her 
herniation, also bolsters the VA examiner's January 2006 
opinion.  Thus, in light of the foregoing, and in the absence 
of any evidence of post-service injury or trauma to the 
veteran's thoracic spine or other medical opinion to 
contradict the foregoing VA and private opinions in support 
of the appellant's claim, the evidence supports the grant of 
service connection for status-post disk herniation of the 
thoracic spine at T2-3.  


ORDER

Service connection for status-post disk herniation of the 
thoracic spine at T2-3 is granted. 



________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


